Citation Nr: 0525250	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  01-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids. 

2.  Entitlement to an initial compensable evaluation for 
otitis media of the left ear.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right ankle prior to February 8, 2005.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle from February 8, 
2005.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right clavicle and scapula prior to 
February 8, 2005.

6.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right clavicle and scapula 
from February 8, 2005.



REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In that decision, the RO granted service connection and 
assigned noncompensable (zero percent) evaluations for 
hemorrhoids, otitis media of the left ear, residuals of a 
fracture of the right ankle, and residuals of a fracture of 
the right clavicle and scapula, effective May 12, 1999.  The 
RO also denied service connection for vision loss of both 
eyes.  The veteran appealed that decision to the Board.  

In an August 2002 decision, the Board denied the veteran's 
claim for service connection for vision loss of both eyes as 
well as his claim for a compensable evaluation for 
hemorrhoids.  The Board also requested additional development 
with respect to the remaining issues on appeal. 

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) with respect to the 
Board's denial of a compensable evaluation for hemorrhoids.  
In a March 2005 Order, the Court vacated the Board's decision 
denying a compensable evaluation for hemorrhoids and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Partial Remand (Joint Motion).  

In October 2003, the Board remanded the remaining issues 
concerning the initial noncompensable evaluations assigned 
for the veteran's otitis media of the left ear, residuals of 
a fracture of the right ankle, and residuals of a fracture of 
the right clavicle and scapula.  The Board instructed the RO 
to readjudicate the veteran's claims based on newly submitted 
evidence.  That adjudication has since been accomplished by 
the RO.  In an April 2005 decision, the RO assigned a 10 
percent evaluation for the veteran's right ankle disability 
and a 20 percent evaluation for his right shoulder 
disability, effective February 8, 2005.  The case is once 
again before the Board for review. 

In a September 2004 statement, the veteran appears to have 
raised the issue of entitlement to service connection for 
"acid burn."  As this matter has not been procedurally 
developed for appellate review, the Board refers it back to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hemorrhoids cause regular bleeding but are 
not large or thrombotic, irreducible, or show excessive 
redundant tissue. 

3.  The veteran's otitis media has been inactive since the 
initial grant of service connection without evidence of 
suppuration.

4.  Prior to February 8, 2005, the veteran's residuals of a 
fracture of the right ankle were manifested by dorsiflexion 
to 20 degrees and plantar flexion to 40 degrees with pain on 
motion. 

5.  A VA examination report dated on February 8, 2005, 
revealed that the veteran's residuals of a fracture of the 
right ankle were manifested by dorsiflexion to 5 degrees and 
plantar flexion to 25 degrees with pain on motion. 

6.  Prior to December 10, 2001, the veteran's residuals of a 
fracture of the right clavicle and scapula were manifested by 
abduction greater than 90 degrees with pain on motion. 

7.  A treatment report dated on December 10, 2001, revealed 
that the veteran's residuals of a fracture of the right 
clavicle and scapula were manifested by abduction of less 
than 60 degrees with pain on motion. 

8.  A treatment report dated on April 22, 2002, revealed that 
the veteran's residuals of a fracture of the right clavicle 
and scapula were manifested by abduction of less than 40 
degrees with pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7336 (2004).

2.  The criteria for a compensable evaluation for otitis 
media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.87, Diagnostic Code 6200 (2004).

3.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the right ankle have been met prior to February 
8, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2004).

4.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the right ankle have been met since February 8, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2004).

5.  The criteria for a compensable evaluation for residuals 
of a fracture of the right clavicle and scapula have not been 
met prior to December 10, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2004).

6.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the right clavicle and scapula have been met 
from December 10, 2001, to April 22, 2002.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5201 (2004).

7.  The criteria for a 30 percent evaluation for residuals of 
a fracture of the right clavicle and scapula have been met 
since April 22, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
his service-connected hemorrhoids, otitis media of the left 
ear, residuals of a fracture of the right ankle, and 
residuals of a fracture of the right clavicle and scapula.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), Court held 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in March 2000 and April 2005; a statement of the case (SOC) 
issued in August 2000; supplemental statements of the case 
(SSOCs) issued in September 2001, September 2004, and April 
2005; as well as letters by the RO dated in March 2001 and 
July 2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  In addition, the 
disabilities on appeal have been examined by VA in February 
2000 and February 2005.  These examination reports appear 
adequate for rating purposes.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Hemorrhoids

The record shows that the veteran was treated for hemorrhoids 
while on active duty.  In a March 2000 rating decision, the 
RO granted service connection and assigned a noncompensable 
evaluation for hemorrhoids, effective May 12, 1998.  The 
veteran appealed that decision with respect to the 
noncompensable evaluation.  Therefore, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
56 (1990).

The veteran's hemorrhoids have been evaluated under 
Diagnostic Code (DC) 7336.  This diagnostic code provides a 
noncompensable evaluation for mild or moderate hemorrhoids; a 
10 percent evaluation where there is evidence of large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue and evidencing frequent recurrences; and a 20 percent 
evaluation where there is persistent bleeding and secondary 
anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336.

The evidence shows that the veteran's hemorrhoids were 
properly evaluated at the noncompensable level since the 
initial grant of service connection.  The veteran was 
afforded a VA examination in February 2000 to determine the 
severity of his hemorrhoids.  At that time, the veteran 
reported hemorrhoidal flare-ups about twice a month with 
occasional bleeding.  Upon physical examination, however, 
there was no evidence of any anemia, fissures, or palpable 
hemorrhoids.  The diagnosis was residuals of hemorrhoids, no 
evidence of active bleeding or disease at this time.  

In March 2001, the veteran was treated at a VA medical center 
for hemorrhoids after reporting blood in his stools.  He 
reported that his hemorrhoids would bleed approximately four 
to five times a month.  A physical examination revealed a 
small external hemorrhoid which was not bleeding.   No 
further treatment was shown.  

The Board reviewed additional VA outpatient treatment records 
dated from 1999 to 2005.  However, none of these records show 
treatment for hemorrhoids.  The record shows that the veteran 
underwent a colonoscopy in April 2004, at which time it was 
noted that he had internal hemorrhoids.   

The veteran testified at a personal hearing held before the 
undersigned Veteran Law Judge in April 2002 concerning the 
severity of his hemorrhoids.  He testified that his 
hemorrhoids were manifested by weekly and sometimes daily 
bleeding.  He said he treated this condition with cream, 
suppositories, and Tucks pads.  He indicated the he would 
occasionally wear absorbent pads.  He stated that his 
hemorrhoids were aggravated by heavy lifting at work and that 
he had left work on several occasions during hemorrhoidal 
flare-ups which involved pain, burning, and itching. 

At an August 2004 VA examination, the veteran reported 
continual problems with bleeding in the toilet four to five 
times a week.  He indicated that he used ointments, pads, and 
suppositories at night.  It was noted that he underwent a 
colonoscopy in April 2004, at which time he had colon polyps 
removed.  It was also noted that he had internal hemorrhoids 
at that time.  However, he had had no surgical consults for 
his bleeding hemorrhoids.  The examiner noted that the 
veteran had never had thrombosed hemorrhoids, nor had they 
ever been excessively redundant or irreducible.  In addition, 
anal fissures, fistulas, and abscesses had never been 
present.  There was also no evidence of secondary anemia.  
The veteran reported that he experienced mild pain and 
discomfort with bowel movements when hemorrhoids felt 
swollen, which were relieved with rest.  

A physical examination of the perirectal area revealed a 
slight bulge at the 4:00 o'clock area, with no excessive 
tissue, no bleeding, and no fissures.  The rectal examination 
was otherwise negative.  The diagnostic assessment was 
internal and probable external hemorrhoids with recurrent 
bleeding four to five times a week requiring local therapy.  
The examiner noted that the veteran had been able to maintain 
regular employment even with these problems.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's service-connected 
hemorrhoids.  Since the initial grant of service connection, 
there has been simply no evidence of large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue and 
evidencing frequent recurrences, as required for a 10 percent 
evaluation.  The February 2000 VA examination report noted 
that there was no evidence of any palpable hemorrhoids, 
fissures, or anemia.  In March 2001, the veteran was treated 
for a small external hemorrhoid, with no mention of 
thrombosis, fissures, anemia, or excessive redundant tissue.  
Finally, the August 2004 VA examination report noted that the 
veteran suffered from internal and possibly external 
hemorrhoids with recurrent bleeding four to five times a 
week.  However, the examiner never indicated that the 
veteran's hemorrhoids were large or thrombotic, irreducible, 
or had excessive redundant tissue.  Thus, a 10 percent rating 
is not warranted under DC 7336 since the initial grant of 
service connection. 

The Board notes that the veteran has reported persistent 
rectal bleeding, which is listed in the criteria for a 20 
percent evaluation under DC 7336.  In addition to persistent 
bleeding, however, the veteran's hemorrhoids must also cause 
either secondary anemia or fissures, neither of which have 
been shown since the initial grant of service connection.  
The Board has also considered the veteran's argument that his 
rectal bleeding constitutes a separate disability which 
requires initial adjudication by the RO.  The Board 
disagrees.  It appears that his rectal bleeding is a symptom 
of hemorrhoids.  Therefore, providing a separate evaluation 
for rectal bleeding in addition to hemorrhoids would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable evaluation for the 
veteran's service-connected hemorrhoids.  The Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application, 38 U.S.C.A. 
§ 5107(b), and the appeal is denied.  

III.  Otitis Media of the Left Ear

The record shows that the veteran was first diagnosed with 
otitis media of the left ear in April 1974 while on active 
duty and continued to receive treatment for this condition 
after service.  As a result, in the March 2000 decision, the 
RO granted service connection and assigned a noncompensable 
evaluation for otitis media of the left ear, effective May 
12, 1999.  The veteran appealed that decision with respect to 
the noncompensable evaluation.  See Fenderson, supra.

The RO has evaluated the veteran's otitis media of the left 
ear as noncompensably disabling pursuant to 38 C.F.R. § 4.87, 
DC 6200.  This code provision provides a 10 percent 
evaluation for chronic suppurative otitis media, mastoiditis 
or cholesteatoma, during suppuration.  Id.  

In addition, under DC 6201, chronic nonsupportative otitis 
media with effusion is evaluated under the criteria for 
hearing loss.  However, the Board notes that service 
connection has been established for bilateral hearing loss, 
for which a 10 percent evaluation has been assigned from 
November 4, 2002.  Since the veteran's left ear hearing loss 
has been compensated in this disability evaluation, 
additional compensation for left ear hearing loss related to 
otitis media under DC 6201 is precluded by law.  See 38 
C.F.R. § 4.14.

In this case, there is no medical evidence showing that the 
veteran otitis media has been manifested by suppuration since 
the initial grant of service connection.  Suppuration is 
defined as "the act of becoming converted into and 
discharging pus."  Dorland's Illustrated Dictionary, 1614 
(27th ed. 1994)

A March 1999 VA outpatient treatment record noted the 
veteran's complaints of pain in his left ear.  The clinician 
noted the veteran's history of questionable perforation and 
redness in the external canal for many years.  However, 
suppuration was not mentioned.  

The veteran's ears were examined by VA in February 2002.  At 
that time, the veteran explained that he had at least two 
severe ear infections a year and recently completed treatment 
for one.  A physical examination, however, revealed no 
evidence of any suppuration or effusion.  The examiner found 
no infection for the middle or inner left ear.  The diagnosis 
was chronic otitis of the left ear, recently treated, but no 
evidence of active disability.

At a VA audio evaluation in February 2000, the veteran 
complained of tinnitus and hearing loss in his left ear since 
service.  An otoscopic examination of the ears revealed that 
the canals were clear and that the tympanic membranes were 
intact.  An audiological evaluation revealed mild high 
frequency sensorineural hearing loss in the left ear.  Active 
otitis media was not diagnosed. 

At a VA audiological evaluation in May 2001, the veteran's 
only complaints involved bilateral hearing loss and tinnitus.  
The veteran denied chronic ear infections, but reported an 
occasional earache secondary to head colds.  An otoscopic 
examination revealed clear canals and normal-appearing 
tympanic membranes bilaterally.  Following an audiological 
evaluation, the diagnosis included tinnitus and mild hearing 
loss at the 8000 Hertz (Hz) level for the left ear.  

In October 2001, the veteran was seen by a private physician 
for pain in his left ear and a burning sensation on the left 
side of this throat.  However, he specifically denied 
drainage.  The diagnostic assessment included history of a 
perforated eardrum.  The veteran was given ear drops.

At his April 2002 hearing, the veteran testified that he had 
a problem with pus draining from his left ear into the back 
of his throat approximately three to four times a year.  He 
stated that this caused his left ear to ach.  It also caused 
gagging.  He stated that he treated this with antibiotic 
drops.  

The Board also reviewed VA outpatient treatment records dated 
from 2002 to 2005, none of which mentioned active otitis 
media of the left ear involving suppuration.  For instance, 
otoscopic examinations performed in November 2002 and June 
2003 revealed clear canals bilaterally.  Immittance testing 
in June 2003 suggested tympanograms with normal pressure, 
shape and compliance bilaterally.  An ENT consult in December 
2002 also noted that both ears were within normal limits.  

A February 2005 VA audiological evaluation report noted the 
veteran's history of otitis media.  However, no active ear 
disease was mentioned in this report.  For instance, an 
otoscopic examination revealed that both ear canals were 
clear.  Furthermore, the diagnosis merely referred to the 
veteran's mild to moderate sensory neural hearing loss 
beginning at 1000 Hz.  

Based on the foregoing, it is evident that the veteran's 
otitis media has been essentially inactive without evidence 
of suppuration since the initial grant of service connection.  
Although the veteran was treated for left ear pain and 
provided ear drops in October 2001, he denied drainage at 
that time.  Therefore, without evidence of suppuration, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for his service-connected 
otitis media.  Hence, the appeal is denied.

IV.  Residuals of a Fracture of the Right Ankle

The veteran fractured his right ankle in 1974 while on active 
duty.  In the March 2000 rating decision, the RO granted 
service connection and assigned a noncompensable evaluation 
for residuals of a fracture of the right ankle, effective May 
12, 1999.  The veteran appealed that decision by requesting a 
compensable evaluation for this disability.  See Fenderson, 
supra. 

In an April 2005 rating decision, the RO granted an increased 
evaluation to 10 percent for the veteran's right ankle 
disability, effective February 8, 2005.  Therefore, two 
issues must be adjudicated by the Board:  (1) entitlement to 
a compensable evaluation for residuals of a fracture of the 
right ankle prior to February 8, 2005; and (2) entitlement to 
an evaluation in excess of 10 percent for residuals of a 
fracture of the right ankle since February 8, 2005.

A.  Factual Background

The veteran's right ankle was initially evaluated by VA in 
February 2000.  At that time, the veteran told the examiner 
that it was his left ankle which had been injured in service.  
He reported occasional swelling in his left ankle with 
prolonged standing.  He reported flare-ups about three to 
four times a year when his ankle would become tender.  He 
also indicated that he often twisted his ankle if he stepped 
on it wrong.  On physical examination, both ankles 
demonstrated plantar flexion of 40 degrees, dorsiflexion of 
20 degrees, supination of 30 degrees, and pronation of 20 
degrees.  There was no swelling or deformity of either ankle.  
Since the veteran mistakenly reported that his claim involved 
his left ankle, X-rays of his right ankle were not ordered.  

The veteran received VA outpatient treatment for his right 
ankle disability in 2001 and 2002.  X-rays of the right ankle 
performed in January 2001 revealed (1) no evidence of acute 
fracture of dislocation; (2) well corticated ossific density 
project about the medial malleolus, most likely representing 
the sequela or prior trauma; and (3) a relatively large os 
trigonum, which can cause flexor hallucis longus tendon 
impingement in some individuals.

When seen in April and August of 2001, the veteran reported 
pain and swelling in the right ankle and foot.  He stated 
that his right ankle would pop and snap, and rated the pain 
at level 6 on a pain scale from zero to 10.  He stated that 
working and standing on cement exacerbated the pain.  
Objectively, the veteran walked with an antalgic gait with 
occasional audible popping from the right ankle.  Palpable 
discomfort was present from the lateral right ankle.  
Strength was within normal limits.  The diagnostic assessment 
was service-connected injury of the right ankle and post-
traumatic arthritis. 

The veteran testified at his April 2002 hearing that his 
right ankle would often pop and snap, especially in the 
morning.  He rated the pain in his right ankle at level 6/10 
on an average day.  He reported occasional flare-ups in which 
his right ankle would swell, making it difficult to walk.  He 
indicated that he would occasionally stumble on uneven 
pavement.  He said he used inserts but wore no special shoes.  
He said he treated his right ankle with Ibuprofen, Icy Hot, 
and ice.  He denied wearing an ankle brace or using a cane.  

The record shows that the veteran continued to receive VA 
outpatient treatment for his ankle disability in 2002 and 
2003.  When seen in November 2002, the veteran reported pain 
and swelling in his right foot and ankle.  He also said it 
popped and snapped.  He explained that old orthotics had not 
helped and actually made it worse.  He said that if he 
stepped wrong he really felt it in his ankle.  He rated the 
pain at level 5/10.  Objectively, the veteran walked with an 
antalgic gait with occasional audible popping from the right 
ankle.  Strength was within normal limits.  The diagnostic 
assessment was service-connected right ankle injury with 
status post traumatic arthritis, as well as onychocryptosis.  

In February 2003, the veteran related that new inserts helped 
but that he still experienced pain in his right ankle, 
especially after standing, which he rated at level 6/10.  It 
was noted that X-rays performed in November 2002 revealed no 
acute process.  Palpable discomfort was present around the 
anterior medial and lateral ankle in a generalized pattern.  
Strength was within normal limits.  The diagnostic assessment 
was service-connected right ankle injury and status post 
traumatic arthritis, as well as onychocryptosis.  The veteran 
was referred to be fitted for a right ankle brace.  
Radiographs of the right ankle performed in June 2003 
revealed narrowing of the medial joint compartment, with no 
evidence of any acute bony or articular abnormality.

The veteran was afforded another VA examination on February 
8, 2005.  At that time, the veteran rated his right ankle 
pain at level 6/10.  He reported flare-ups of pain twice a 
week with prolonged walking or standing.  He explained that 
he could stand for only 40 minutes and could walk a quarter 
of a mile if he was able to stop and sit down part way.  He 
indicated that he was offered a cane but declined and that he 
wore braces on both ankles.  It was noted that he was unable 
to work primarily because of his right shoulder disability.  
He stated that he was unable to dance, play golf, or run.  

A physical examination revealed that the veteran's right 
ankle demonstrated plantar flexion of 25 degrees and 
dorsiflexion of 5 degrees.  The examiner noted that the 
veteran had severe pain in the right ankle with flexion and 
extension.  It was noted that the veteran experienced pain, 
weakness, and fatigue after flexing and extending his right 
ankle after the second attempt.  However, no incoordination 
of the right ankle was noted.  The examiner also noted that 
each disability involving his right ankle and right shoulder 
severely limited his ability to work, with the shoulder more 
disabling than the ankle.  X-rays revealed mild degenerative 
changes of the right ankle. 



B.  Analysis

The veteran's right ankle disability is currently evaluated 
under DC 5271.  This code provision provides a 10 percent 
evaluation for moderate limitation of motion and a 20 percent 
evaluation for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271.  The Board notes that full range 
of motion of the ankle is zero to 20 degrees of dorsiflexion 
and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 
4.71a, Plate II.   

In addition to the criteria listed at DC 5271, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Section 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled".  Section 4.45 states that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement". 38 C.F.R. 
§ 4.45(f).  

1.  Prior to February 8, 2005

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 10 percent 
evaluation for the veteran's right ankle disability for the 
period prior to February 8, 2005, and a 20 percent evaluation 
for the period since February 8, 2005.  

For the period prior to February 8, 2005, range-of-motion 
testing of the right ankle was performed only once at his 
February 2000 VA examination.  At that time, the veteran's 
right ankle exhibited 40 degrees of plantar flexion and 20 
degrees of dorsiflexion.  According to Plate II of the 
Schedule for Rating Disabilities, this reflects only a five 
degree loss of full plantar flexion.  In addition to actual 
range of motion, however, the Board must also consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.

The Board notes that the veteran's right ankle clearly 
exhibited significant pain on motion, palpable discomfort, 
and popping and crepitus prior to February 8, 2005.  Thus, 
with consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, the Board finds that such symptomatology more 
nearly approximates the criteria set forth under DC 5271 for 
a 10 percent disability evaluation.  In light of these 
findings, the Board finds that a 10 percent evaluation for 
the veteran's right ankle disability is in order for the 
entire period prior to February 8, 2005.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent prior to 
February 8, 2005.  The February 2000 VA examination report 
noted that the veteran's right ankle demonstrated full 
dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  
Since full plantar flexion is 45 degrees, the Board finds 
that a 5 degrees loss of plantar flexion does not constitute 
more than moderate limitation of motion, even with 
consideration of the veteran's complaints of pain.  The Board 
also notes that the veteran's right ankle demonstrated normal 
strength when seen in November 2002.  Thus, the Board finds 
that the 10 percent evaluation assigned by virtue of this 
decision is appropriate for the entire period prior to 
February 8, 2005. 

2.  Since February 8, 2005

However, the Board finds that the veteran's right ankle 
disability meets the criteria for a 20 percent evaluation 
since February 8, 2005.  A VA examination performed on that 
date revealed that the veteran's right ankle demonstrated 
plantar flexion of 25 degrees (20 degrees less than normal) 
and dorsiflexion of 5 degrees (15 degrees less than normal).  
These findings, with the veteran's complaints of severe pain 
on motion, reflect marked limitation of motion of the right 
ankle.  Thus, a 20 percent evaluation is warranted for the 
veteran's right ankle disability since February 8, 2005.  

The Board notes that 20 percent is the maximum evaluation 
available under DC 5271.  In addition, as there is no 
evidence of ankylosis of the right ankle, the Board finds no 
basis to consider a disability evaluation greater than 20 
percent under DC 5270.  38 C.F.R. § 4.71a, DC 5270 (2004).  

The Board thus concludes that the evidence supports a 10 
percent evaluation for the period prior to February 8, 2005, 
and a 20 percent evaluation for the period since February 8, 
2005, for the veteran's residuals of a fracture of the right 
ankle.

V.  Residuals of a Fracture of the Right Clavicle and Scapula

The veteran fractured his right clavicle and scapula in a 
motorcycle accident in 1973 while on active duty.  The record 
shows that the veteran is left-hand dominant.  In the March 
2000 rating decision, the RO granted service connection and 
assigned a noncompensable evaluation for residuals of a 
fracture of the right (minor) clavicle and scapula, effective 
May 12, 1999.  The veteran appealed that decision with 
respect to the noncompensable evaluation.  See Fenderson, 
supra. 

The veteran underwent a right rotator cuff repair on 
September 13, 2002.  As a result, in an April 2005 rating 
decision, the RO assigned a temporary 100 percent evaluation 
from September 13, 2002, to December 1, 2002, for a period of 
convalescence.  38 C.F.R. § 4.30.  Following the termination 
of that period, the RO reinstated the noncompensable 
evaluation from December 1, 2002.  The RO then assigned a 20 
percent evaluation from February 8, 2005.

Therefore, two issues must be adjudicated by the Board:  (1) 
entitlement to a compensable evaluation for residuals of a 
fracture of the right clavicle and scapula prior to February 
8, 2005, exclusive of the period in which a temporary total 
evaluation was assigned from September 13, 2002, to December 
1, 2002; and (2) entitlement to an evaluation in excess of 20 
percent for residuals of a fracture of the right clavicle and 
scapula since February 8, 2005.  

A.  Factual Background

At his February 2000 VA examination, the veteran reported 
occasional acute flare-ups of right shoulder pain at work 
with straining.  He reported that such flare-ups occurred at 
least once or twice a month, at which time he estimated that 
pain reached level 8/10.  However, he indicated that he had 
not lost any time from work.  On physical examination, his 
right shoulder demonstrated forward elevation to 170 degrees, 
abduction to 150 degrees, external rotation to 85 degrees, 
and internal rotation to 80 degrees.  The examiner observed 
some deformity in the mid-shaft of the right clavicle, which 
was most likely related to his previous injury.  X-rays 
revealed an old healed fracture of the right clavicle in 
satisfactory position and a normal right scapula. 

The veteran received VA outpatient treatment for his right 
shoulder disability throughout the period of this appeal.  
When seen in May 2001, the veteran reported a one week 
history of increased right shoulder pain after something 
popped at work.  He rated his pain at level 9/10 and stated 
that Tylenol was not helping.  Objectively, the veteran's 
right shoulder demonstrated full range of motion, although 
the clinician later reported that he was unable to fully lift 
his right arm.  Mild tenderness was present on the posterior 
aspect of the shoulder.  X-rays revealed an old healed 
fracture of the right clavicle.  In August 2001, the veteran 
reported a stabbing, burning pain in his right shoulder, 
especially after using his right arm.  He indicated that pain 
ranged from 5/10 to 8/10.

On December 10, 2001, the veteran was seen for complaints of 
severe right shoulder pain following a recent injury at work 
while lifting a transmission.  He rated the pain at level 
10/10.  He reported that he could not move his right shoulder 
at all without severe pain.  A physical examination revealed 
tenderness localized at the subacromial area of the right 
shoulder.  Range-of motion testing of the right shoulder 
revealed less than 60 degrees of forward flexion and 
abduction, less than 30 degrees of external rotation, and 
less than 60 degrees of extension.  X-rays revealed an old 
healed middle-third clavicle fracture, with no abnormality of 
the shoulder joint appreciated.  The veteran was prescribed 
Tylenol with codeine and instructed to do strengthening 
exercises.  The diagnostic assessment was right shoulder 
tendonitis versus rotator cuff tear. 

In January 2002, the veteran returned with complaints of 
popping and limited range of motion with pain in the right 
shoulder.  It was noted that an MRI revealed no injury to the 
rotator cuff mechanism.  However, there was a suggestion of 
an anterior labral tear, which was consistent with the 
veteran's history of a dislocated right shoulder in 1973.  A 
physical examination revealed continued painful range of 
motion limited from zero to 90 degrees.  However, it was 
noted that he had good strength and abduction.  A March 2002 
report noted the veteran's complaints of severe right 
shoulder pain related to a labral tear.

The veteran was seen at the Florida Orthopedic Institute in 
March and April of 2002 for problems associated with his 
right upper extremity.  In a March 2002 report, it was noted 
that the veteran was diagnosed with right carpal tunnel 
syndrome after injuring his right elbow.  As a result, a 
right carpal tunnel release was performed in July 2001.  A 
physical examination revealed tenderness about the shoulder 
with fairly good range of motion.  

When seen on April 22, 2002, the veteran reported pain in his 
right elbow and right shoulder.  Range-of-motion testing of 
the right shoulder revealed abduction to 40 degrees and 
forward flexion to 60 degrees.  His right shoulder 
demonstrated very good strength.  Tenderness was present in 
the subacromial area anteriorly.  The diagnostic impression 
was impingement syndrome or possible rotator cuff tear.  The 
physician noted that the veteran was unable to do any 
overhead activity or lift greater than five pounds.  He also 
recommended that the veteran not do any repetitive activity 
with his upper extremity.  

The veteran testified at his April 2002 hearing that he had a 
lot of arthritis in his right shoulder joint.  He indicated 
that pain was usually 7/10 but had increased to 8/10 on the 
day of his hearing because he had been driving.  He stated 
that pain often reached level 10/10 with use such as 
reaching, lifting, and pulling.  He indicated that physical 
therapy helped a little.  He also treated this disability 
with heat and ice.  He explained that he stopped working in 
December 2001 because of problems with his elbow.  He 
indicated he was able to lift a cup of coffee but not a 
gallon of milk.  He said he was unable to do any overhead 
lifting and had difficulty with dressing himself, shaving, 
shampooing his hair, and driving.  He stated that he was 
unable to abduct his right arm midway between his side and 
shoulder level.  He also indicated that he was scheduled to 
undergo right shoulder surgery.

The record shows that the veteran continued to receive VA 
outpatient treatment for his right shoulder disability.  In 
July 2002, a physical examination of the right shoulder 
revealed a large labral click and painful motion of the 
glenohumeral joint.  Hawkin's testing was negative, but 
O'Brien's sign was positive.  It was noted that an MRI 
performed in December 2001 revealed a suspected anterior 
glenoid labral tear.  The diagnostic impression was labral 
tear of the right shoulder.  When seen in August 2002, the 
veteran reported a one year history of right shoulder pain 
which had been getting progressively worse.  

On September 13, 2002, the veteran underwent a right shoulder 
rotator cuff repair at a VA hospital.  As noted, the RO 
awarded a temporary 100 percent evaluation from September 13, 
2002, to December 1, 2002.  Therefore, treatment records 
dated during this period are not relevant to this appeal and 
need not be discussed in this decision.  

Follow-up treatment records revealed that the veteran 
continued to experience significant right shoulder pain.  A 
December 2002 report noted the veteran's complaints of 
intermitted right shoulder pain.  Objectively, no 
glenohumeral crepitus was present and the deltoid appeared 
intact.  In January 2003, the veteran reported that he was 
doing somewhat better.  It was noted that his right shoulder 
demonstrated full active motion and good strength, although 
soreness was present on terminal forward elevation.  The 
clinician noted that the veteran was overdoing it and 
continued to lift heavy objects.  He explained to the veteran 
that his right shoulder may take up to a year and a half to 
recover and that he needed to be gentle with it.  In February 
2003, the veteran reported "right shoulder pain and problems 
even after Rt shoulder rotator cuff repair."

X-rays performed in October 2004 revealed moderate 
degenerative joint disease and calcific tendonitis.  In 
November 2004, the veteran stated that Tylenol with codeine 
had been ineffective in reducing his right shoulder pain, 
which he rated at level 6/10.  The veteran explained that he 
owned his own business doing automotive repair, where he 
experienced increasing difficulty using his right upper 
extremity.  A physical examination revealed limited shoulder 
motion, with flexion to 110 degrees, abduction to 45 degrees, 
external rotation to 35 degrees, and internal rotation to 
where he was able to bring this thumb to his greater 
trochanter.  It was noted that pain was present with all 
motion.  Impingement testing also produced pain, crepitus and 
grating.  All rotator cuff muscles demonstrated weakness with 
associated pain.  X-rays revealed degenerative arthritis of 
the right shoulder.  The diagnosis was impingement syndrome 
of the right shoulder, probable rotator cuff tear, and 
degenerative arthritis.  When seen in December 2004, the 
veteran rated his pain at level 7/10.  The veteran indicated 
that pain was relieved with Tramadol.  

An MRI of the right shoulder performed in December 2004 
revealed (1) moderate-to-severe tendonitis of the distal 
supraspinatus and infraspinatus tendons with probably tiny 
intrasubstance tears and a small articular surface tar of the 
posterior fibers of the supraspinatus involving less than 50 
percent of the tendon thickness; (2) subchondral changes of 
the adjacent humeral head with bone marrow edema and 
subchondral cysts; (3) debris in the long head of the biceps 
tendon sheath; (4) abnormal superior and anterior labrum, 
unchanged with new subchondral changes of the adjacent 
glenoid; (5) secondary degenerative changes of the 
glenohumeral joint with marginal osteophyte formation; and 
(6) tendinosis at the distal subscapularis.  

At his February 2005 VA examination, the veteran reported 
that he used a heating pad during flare-ups of right shoulder 
pain.  It was noted that the veteran was able to perform 
activities of daily living with respect to range of motion of 
the right shoulder.  Range-of-motion testing revealed forward 
elevation of 80 degrees with obvious pain, abduction of 70 
degrees with pain, external rotation of 45 degrees with pain, 
and internal rotation of 90 degrees.  The examiner noted the 
repetitive motion was precluded by pain.  The examiner also 
commented that the veteran's right shoulder exhibited 
weakened movement with pain, particularly on elevation, 
abduction, and external rotation.  The examiner also noted 
that the veteran had extreme difficulty with lifting.  Pain 
also interfered with his ability to sleep.  X-rays revealed 
degenerative changes of the right shoulder and an old healed 
fracture of the right clavicle. 

B.  Analysis

The veteran's right shoulder disability was initially 
evaluated under DC 5203, for impairment of the clavicle or 
scapula.  This code provision provides a 10 percent rating 
for malunion of the clavicle or scapula, or where there is 
nonunion without loose movement.  A 20 percent rating is 
assigned where there is nonunion of the joint with loose 
movement, or where there is a current dislocation of the 
joint.  See 38 C.F.R. § 4.71a, DC 5203.  

In this case, however, there is no medical evidence that the 
veteran's right shoulder disability due to residuals of 
fracture of the clavicle and scapula has been manifested by 
malunion or nonunion since the initial grant of service 
connection.  At no time during his appeal has the veteran 
reported that his right shoulder has dislocated.  X-rays have 
also revealed that the shoulder was in good position.  
Therefore, DC 5203 does not apply.

In assigning a 20 percent evaluation from February 8, 2005, 
the RO evaluated the veteran's right shoulder disability 
under DC 5201, for limitation of motion of the minor arm.  
This provision provides a 20 percent evaluation where motion 
of either arm is limited to the shoulder level, or where 
motion of the minor arm is limited to midway between the side 
and shoulder level.  A 30 percent evaluation requires 
limitation of motion of the minor arm to 25 degrees from the 
side.  See 38 C.F.R. § 4.71a, DC 5201.  

In addition, apart from actual limitation of motion, the 
veteran's shoulder disability may be rated on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  The 
Board notes that full range of motion of the shoulder is 180 
degrees of forward flexion, 180 degrees of abduction, and 90 
degrees for both internal and external rotation.  See Plate I 
of 38 C.F.R. § 4.71. 

Applying the above criteria to the fact of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's right shoulder 
disability prior to December 10, 2001.  However, a December 
10, 2002 VA treatment record shows that the veteran's right 
shoulder disability meets the criteria for a 20 percent 
evaluation based on painful motion.  A private treatment 
report dated on April 22, 2002 also shows that the veteran's 
right shoulder disability meets the criteria for a 30 percent 
evaluation. 

1.  Prior to December 10, 2001

A compensable evaluation is not warranted for the veteran's 
right shoulder disability for the entire period prior to 
December 10, 2001.  As noted, a 20 percent evaluation under 
DC 5201 requires limitation of motion of the arm from midway 
between the side and the shoulder, which is essentially 90 
degrees of abduction. 38 C.F.R. § 4.71a, DC 5201.  Prior to 
December 10, 2001, however, the veteran's right shoulder 
demonstrated abduction greater than 90 degrees.  For 
instance, the veteran was able to abduct his right shoulder 
to 150 degrees when examined in February 2000.  A May 2001 
treatment record also noted that his right shoulder 
demonstrated full range of motion, although it was later 
noted that he was unable to fully lift his right arm.  
Therefore, the veteran's right shoulder disability does not 
meet the criteria for a 20 percent evaluation prior to 
December 10, 2001.  

The Board also notes that a compensable evaluation is not 
warranted prior to December 10, 2001, on the basis of the 
veteran's complaints of pain on motion.  The Board notes that 
it is the intention to recognize any form of arthritis that 
is actually painful, unstable, or productive of malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59, see also DeLuca, 8 Vet. App. at 204-05.  In this 
case, however, arthritis of the right shoulder was not 
confirmed prior to December 10, 2001.  For instance, X-rays 
performed in February 2000 revealed an old healed fracture of 
the right clavicle in satisfactory position with a normal 
right scapula.  X-rays performed in May 2001 also revealed an 
old healed fracture of the right clavicle.  The Board 
emphasizes that neither report mentions arthritis.  Thus, a 
compensable evaluation is not warranted for the veteran's 
right shoulder disability prior to December 10, 2001, on the 
basis of painful motion.  

2.  Since December 10, 2001

On December 10, 2001, however, the evidence shows that the 
veteran's right shoulder disability meets the criteria for a 
20 percent evaluation under DC 5201.  On this date, the 
veteran presented with complaints of severe right shoulder 
pain after reinjuring his right shoulder at work.  Range-of-
motion testing at that time revealed less than 60 degrees of 
abduction, which meets the criteria for a 20 percent 
evaluation under DC 5201.  Thus, the Board finds that a 20 
percent evaluation is warranted for the veteran's right 
shoulder disability from December 10, 2001. 

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation 
greater than 20 percent during this period.  As noted, a 30 
percent evaluation under DC 5201 requires that limitation of 
motion of the minor arm be limited to "midway between side 
and shoulder level," which is 45 degrees of abduction.  
Since none of the clinical evidence shows such limitation of 
motion, an evaluation greater than 20 percent is not 
warranted under DC 5201.  

The Board has also considered whether a higher disability 
evaluation is warranted during the period prior to April 22, 
2002, on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, supra.  The Board notes that the veteran experienced 
functional loss of the right shoulder due to pain and 
weakness during this period, but that these symptoms have 
been adequately compensated for in the 20 percent evaluation 
assigned.  Indeed, VA treatment records dated in December 
2001 and January 2002 noted the veteran's complaints of 
severe pain on motion of the right shoulder.  However, the 
January 2001 treatment record noted that the veteran's right 
shoulder had good strength, with no mention of incoordination 
or fatigability.  Thus, a higher evaluation on the basis of 
functional loss due to pain, weakness, fatigability, or 
incoordination is not warranted for the period from December 
10, 2001, to April 22, 2002.

3.  Since April 22, 2002

The record shows that on April 22, 2002, the veteran's right 
shoulder disability meets the criteria for a 30 percent 
evaluation under DC 5201.  As noted, a 30 percent evaluation 
under DC 5201 requires that limitation of motion of the minor 
arm be limited to "midway between side and shoulder level," 
which is essentially 45 degrees of abduction.  A treatment 
record from the Florida Orthopedic Institutes dated on April 
22, 2002, noted that abduction of the veteran's right 
shoulder was limited to 40 degrees.  A November 2004 VA 
outpatient treatment record also noted limited abduction of 
the right shoulder to 45 degrees.  These findings clearly 
meet the criteria for a 30 percent evaluation under DC 5201.  

The Board notes that the veteran's right shoulder 
demonstrated significantly greater motion when examined by VA 
in February 2005.  However, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  In any event, the Board finds that such limited 
motion combined with the veteran's complaints of pain and 
weakness warrant a 30 percent evaluation under DC 5201.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.

The Board notes that 30 percent is the maximum evaluation for 
the minor shoulder under DC 5201.  The Board also finds that 
no other diagnostic code pertaining to the shoulder affords 
the veteran a higher evaluation.  For instance, there is no 
evidence that the veteran's right shoulder disability has 
been manifested by ankylosis or impairment of the humerus 
involving fibrosis union, nonunion, or loss of head of the 
flail shoulder.  See 38 C.F.R. § 4.71a, DCs 5200, 5202 
(2004).  Thus, a disability evaluation in excess of 30 
percent is not warranted for the veteran's right shoulder 
disability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for the 
veteran's right shoulder disability prior to December 10, 
2001.  However, a 20 percent evaluation is warranted for this 
disability for the period from December 10, 2001, to April 
22, 2002, and a 30 percent evaluation is warranted since 
April 22, 2002.  

VI.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

In this case, there is no persuasive evidence indicating that 
a service-connected disability addressed in this decision has 
independently caused marked interference with employment.  
The Board notes that a VA examiner in February 2005 stated 
that the veteran's disabilities involving his right ankle and 
right shoulder severely limited his ability to work.  
However, the veteran testified that he stopped working in 
December 2001 because of problems with his nonservice-
connected elbow.  Furthermore, the veteran told a VA 
clinician in November 2004 that he owned his own business 
doing automotive repair  Although the veteran's right ankle 
and right shoulder disabilities interfere with his ability to 
work as an automobile mechanic, such impairment has been 
fully contemplated by the applicable schedular criteria.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

An initial compensable evaluation for hemorrhoids is denied. 

An initial compensable evaluation for otitis media of the 
left ear is denied.

A 10 percent evaluation for residuals of a fracture of the 
right ankle is granted prior to February 8, 2005, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A 20 percent evaluation for residuals of a fracture of the 
right ankle is granted since February 8, 2005, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A compensable evaluation for residuals of a fracture of the 
right clavicle and scapula is denied prior to December 10, 
2001.

A 20 percent evaluation for residuals of a fracture of the 
right clavicle and scapula is granted from December 10, 2001, 
to April 22, 2002, subject to the laws and regulations 
governing the payment of monetary benefits.

A 30 percent evaluation for residuals of a fracture of the 
right clavicle and scapula is granted since April 22, 2002, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


